Exhibit 10.11



























=========================================================================






















SUNCOKE ENERGY, INC.
EXECUTIVE INVOLUNTARY SEVERANCE PLAN
(Amended and Restated as of December 9, 2015)






















=========================================================================




























--------------------------------------------------------------------------------

Exhibit 10.11

SunCoke Energy, Inc.
Executive Involuntary Severance Plan


ARTICLE I
DEFINITIONS
1.1. “Benefit” or “Benefits” shall mean any or all of the benefits that a
Participant is entitled to receive pursuant to Article IV of the Plan.
1.2. “Board of Directors” shall mean the Board of Directors of SunCoke Energy,
Inc. or any successor thereto.
1.3. “Change in Control Benefits” shall have the meaning assigned to such term
in Section 4.7 hereof.
1.4. “Chief Executive Officer” shall mean the individual serving as the Chief
Executive Officer of SunCoke Energy, Inc. as of the Effective Date.
1.5. “Committee” shall mean the administrative committee designated pursuant to
Article VI of the Plan to administer the Plan in accordance with its terms.
1.6. “Company” shall mean SunCoke Energy, Inc., a Delaware corporation. The term
“Company” shall include any successor to SunCoke Energy, Inc., any subsidiary or
affiliate which has adopted the Plan, or a corporation succeeding to the
business of SunCoke Energy, Inc., or any subsidiary or affiliate, by merger,
consolidation or liquidation or purchase of assets or stock or similar
transaction.
1.7. “Company Service” shall mean, for purposes of determining Benefits
available to any Participant in this Plan, the total aggregate recorded length
of such Participant’s service with: SunCoke Energy, Inc.; any subsidiary or
affiliate of SunCoke Energy, Inc. (whether by merger, consolidation or
liquidation or purchase of assets or stock or similar transaction) which has
adopted the Plan; and/or any corporation succeeding to the business of SunCoke
Energy, Inc.
Company Service shall commence with the Participant’s initial date of employment
with the Company, and shall end with such Participant’s death, retirement, or
termination for any reason. Company Service also shall include:
(a) all periods of approved leave of absence (civil, family, medical, military,
or Olympic); provided, however, that the Participant returns to work within the
prescribed time following the leave;
(b) any break in service of thirty (30) days or less; and
(c) any service credited under applicable Company policies with respect to the
length of a Participant’s employment by any non-affiliated entity that is
subsequently acquired by, and becomes a part of, the Company’s operations.
1.8. “Compensation Committee” shall mean the Compensation Committee of the Board
of Directors.
1.9. “Disability” shall mean any illness, injury or incapacity of such duration
and type as to render a Participant eligible to receive long-term disability
benefits under the applicable broad-based long-term disability program of the
Company.
1.10 “Effective Date” shall have the meaning assigned to such term in Section
2.1 hereof.




--------------------------------------------------------------------------------

Exhibit 10.11

1.11. “Employment Termination Date” shall mean the date on which a Participant
separates from service as defined in Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) and the regulations issued thereunder.
1.12. “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
1.13.    “Excise Tax” shall have the meaning assigned to such term in Section
4.7 hereof.
1.14 “Just Cause” shall mean, as determined by the Committee:
(a) the willful and continued failure of the Participant to perform
substantially the Participant’s duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to the Participant by
the Board of Directors or the Chief Executive Officer that specifically
identifies the manner in which the Board of Directors or the Chief Executive
Officer believes that the Participant has not substantially performed the
Participant’s duties,
(b) indictment of the Participant for a felony in connection with the
Participant’s employment duties or responsibilities to the Company that is not
quashed within six (6) months;
(c) conviction of Participant of a felony;
(d) willful conduct by the Participant in connection with the Participant’s
employment duties or responsibilities to the Company that is gross misconduct
(including, but not limited to, dishonest or fraudulent acts) and places the
Company at risk of material injury; or
(e) the Participant’s failure to comply with a policy of the Company that places
the Company at risk of material injury.
For purposes of this Section 1.11, no act, or failure to act, on the part of the
Participant shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Company. In
addition, for purposes of this Section 1.11, “injury” shall include, but not be
limited to, financial injury and injury to the reputation of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Participant in good faith and in the best interests of the Company.
1.15. “Participant” shall mean any executive so designated by the Chief
Executive Officer; provided, however, that any such executive who has an
employment contract with the Company that provides severance benefits shall not
be eligible to participate in the Plan while such contract is in effect except
to the extent specifically provided in the contract.
1.16. “Plan” shall mean the SunCoke Energy, Inc. Executive Involuntary Severance
Plan, as set forth herein, and as the same may from time to time be amended.
1.17. “Plan Year” shall mean each fiscal year of the Company during which this
Plan is in effect.
1.18. “Salary Continuation Period” shall mean:
(a) six (6) weeks, in the case of a Participant who either has not executed the
release described in Section 3.3 hereof, or who has revoked such a previously
executed release; or
(b) in the case of a Participant who has executed and not revoked the release
described in Section 3.3 hereof:




--------------------------------------------------------------------------------

Exhibit 10.11

(i) one-hundred-four (104) weeks for the Company’s Chief Executive Officer;
(ii) seventy-eight (78) weeks for each Senior Vice President of the Company; and
(iii) fifty-two (52) weeks for each other Participant.
1.19. “Special Executive Severance Plan” shall mean the SunCoke Energy, Inc.
Special Executive Severance Plan
1.20. “Weekly Compensation” shall mean the sum of each of the following items
divided by 52:
(a) a Participant’s annual base salary; and
(b) the applicable guideline (target) annual bonus amount in effect on his or
her Employment Termination Date.


ARTICLE II
BACKGROUND, PURPOSE AND TERM OF PLAN
2.1. Background. The Company maintains this Plan for the purpose of providing
severance allowances to all Participants, whose employment is terminated for
reasons other than fault of their own. The Plan shall be effective as of July
27, 2011 (the “Effective Date”).
2.2. Purpose of the Plan. In recognition of their past service to the Company,
this Plan is intended to alleviate, in part or in full, financial hardships
which may be experienced by certain of those employees of the Company whose
employment is terminated. In essence, benefits under the Plan are intended to be
additional compensation for past services. The amount or kind of benefit to be
provided is to be based on the position of the Participant and the Participant’s
compensation at his or her Employment Termination Date.
2.3. Term of the Plan. The Plan will continue until such time as the Board of
Directors, or a committee thereof, delegated such responsibility, acting in its
sole discretion, elects to modify, supersede or terminate it in accordance with
the further provisions hereof.


ARTICLE III
PARTICIPATION AND ELIGIBILITY FOR BENEFITS
3.1. General Eligibility Requirement. In order to receive a Benefit under this
Plan, a Participant’s employment must have been terminated by the Company other
than for Just Cause, death or Disability; provided, however, that any
Participant who is receiving benefits under the Special Executive Severance Plan
shall not also be eligible to receive any Benefit under this Plan.
3.2. Employment by Successor. Notwithstanding anything herein to the contrary,
no Benefits shall be due hereunder in connection with the sale or other
disposition by the Company of the capital stock or assets of any business unit,
division, subsidiary, or other affiliate, if the Participant receives an offer
of employment from the purchaser or other acquiror at a combined annual salary
and guideline bonus at least equal to the annual salary and guideline bonus for
his or her position with the Company immediately prior to such sale or other
disposition.




--------------------------------------------------------------------------------

Exhibit 10.11

3.3. Release. Unless the Participant executes a full waiver and release of
claims in a form satisfactory to the Company, and notwithstanding anything
herein to the contrary as provided in Section 5.2, the Benefits provided
hereunder in connection with a termination of employment shall be provided only
for the Salary Continuation Period set forth in Section 1.18(a) of this Plan.


ARTICLE IV
BENEFIT
4.1. Amount of Immediate Cash Benefit. The immediate cash amount to be paid to a
Participant eligible to receive Benefits under Section 3.1 hereof shall be paid
in a lump sum and shall equal the Participant’s earned vacation (as determined
under the Company’s applicable vacation policy as in effect on the Employment
Termination Date) through the end of his or her Employment Termination Date.
4.2. Ongoing Benefits.
(a) Salary Continuation. A Participant who is eligible to receive Benefits under
Section 3.1 shall continue to be entitled, through the end of his/her Salary
Continuation Period to his/her Weekly Compensation as in effect on the
Employment Termination Date.
(b) Prior Year Bonus. In addition to the salary continuation benefit described
in Section 4.2(a), a Participant whose Employment Termination Date occurs prior
to April 1 of a calendar year, then such Eligible Employee will be entitled to
the annual cash bonus payable for the prior year, to the extent not yet paid.
(c) Pro-rated Current Year Bonus. In addition to the salary continuation benefit
described in Section 4.2(a), a Participant whose Employment Termination Date
occurs between April 1 and December 31 of a calendar year will be entitled to a
one-time pro rata portion of the current year target annual cash bonus for which
the Participant is eligible, adjusted for actual Company performance for the
calendar year in which the Employment Termination Date occurs, based on such
Participant’s salary or wages earned through the Employment Termination Date.
The applicable pro rata portion will be equal to a fraction, the denominator of
which will be 12, and numerator of which will be the number of full and partial
calendar months actually worked; provided however, that calendar months during
which the Participant worked less than fifteen days will not be counted in
determining the numerator. Subject to Section 5.1(b) hereof, to the extent
applicable, such prorated bonus will be paid on the customary payout date, which
shall be no later than March 15 of the subsequent calendar year.
4.3. Executive Benefits. A Participant who is eligible to receive Benefits under
Section 3.1 shall continue to be entitled, through the end of his/her Salary
Continuation Period to those employee benefits listed below:
(a) death benefits in an amount equal to one (1) times the Participant’s annual
base salary at the Employment Termination Date (provided, however, that any
supplemental coverages elected under the SunCoke Energy, Inc. Death Benefits
Plan (or any similar plan of any of the following: a subsidiary or affiliate
which has adopted this Plan; a corporation succeeding to the business of SunCoke
Energy, Inc.; and/or any subsidiary or affiliate, by merger, consolidation or
liquidation or any purchase of assets or stock or similar transaction) will be
discontinued under the terms of such plan or plans); and




--------------------------------------------------------------------------------

Exhibit 10.11

(b) medical plan benefits (excluding dental coverage), including COBRA
continuation coverage beginning as of the start of the Salary Continuation
Period and running concurrently therewith.
In each case, when contributions are required of all other active Participants
at the time of the Participant’s Employment Termination Date, or thereafter, if
required of other Participants, the Participant shall continue to be responsible
for making the required contributions during the Salary Continuation Period in
order to be eligible for the coverage. The difference between the cost for such
medical plan benefits under Code Section 4980B and the amount of the necessary
contributions that a Participant is required to pay for such coverage as
provided above will be paid by the Company and considered imputed income to such
Participant. Each Participant is responsible for the payment of income tax due
as a result of such imputed income. The Participant also shall be entitled to
reasonable outplacement services as deemed appropriate by the Committee (but
only to the extent such services are provided no later than the end of the
second calendar year following the year of the Participant’s Employment
Termination Date and are paid for directly by the Company no later than the end
of the third calendar year following the year of the Participant’s Employment
Termination Date).
4.4. Retirement Plans. This Plan shall not govern and shall in no way affect the
Participant’s interest in, or entitlement to benefits under, any of the
Company’s qualified or supplemental retirement plans and any payments received
under any such plan shall not affect a Participant’s right to any Benefit
hereunder.
4.5. Minimum Benefit. Notwithstanding the provisions of Sections 4.2 and 4.3
hereof, the Benefits available under this Plan shall not be less than those
determined in accordance with the provisions of the SunCoke Energy, Inc.
Involuntary Termination Plan. If the Participant determines that the benefits
under the SunCoke Energy, Inc. Involuntary Termination Plan are more valuable to
the Participant than the comparable Benefits set forth in this Plan, then the
provisions used to calculate the Benefits available to the Participant under
this Plan shall not apply, and the Benefits available to the Participant under
this Plan shall be calculated using only the applicable provisions of the
SunCoke Energy, Inc. Involuntary Termination Plan. In all events, the timing of
payment of benefits shall be determined in accordance with the terms of this
Plan.
4.6. Effect on Other Benefits. There shall not be drawn from the continued
provision by the Company of any of the aforementioned Benefits any implication
of continued employment or of continued right to accrual of retirement benefits
under the Company’s qualified or supplemental retirement plans, nor shall a
Participant accrue vacation days, paid holidays, paid sick days or other similar
benefits normally associated with employment for any part of the Salary
Continuation Period during which benefits are payable under this Plan.
4.7. Excise Tax Reduction. If in connection with the Change in Control of the
Company (as defined in the Special Executive Severance Plan) (i) a Participant
would be or is subject to an excise tax under Section 4999 of the Internal
Revenue Code (an "Excise Tax") with respect to the Benefits, or any other cash,
benefits or other property received, or any acceleration of vesting of any
benefit or award (the "Change in Control Benefits"), and (ii) the total net
after-tax amount of the Participant's Change in Control Benefits (after taking
into account federal, state and local income and employment taxes and the Excise
Tax) is less than the pre-tax Change in Control Benefits reduced to the largest
amount that would not trigger the imposition of such Excise Tax, then the
Participant's Benefits shall be so reduced so that no Excise Tax is imposed.
Within 15 days after the Participant's termination of employment, a nationally
recognized accounting firm selected by the Company shall make a determination as
to whether any Excise Tax would be reported with respect to the Change in
Control Benefits and, if so, the amount of the Excise Tax, the total net
after-tax amount of the Change in Control Benefits (after taking into account
federal, state and local income and employment taxes and the Excise Tax) and the
amount of reduction to the Change in Control Benefits necessary to avoid such




--------------------------------------------------------------------------------

Exhibit 10.11

Excise Tax. The Participant shall determine the particular Change in Control
Benefits to be reduced, and the Company shall provide the Participant with such
information as is necessary to make such determination. The Company shall be
responsible for all fees and expenses connected with the determinations by the
accounting firm pursuant to this Section 4.7. The Participant agrees to notify
the Company in the event of any audit or other proceeding by the IRS or any
taxing authority in which the IRS or other taxing authority asserts that any
Excise Tax should be assessed against the Participant and to cooperate with the
Company in contesting any such proposed assessment with respect to such Excise
Tax.
ARTICLE V
METHOD AND DURATION OF BENEFIT PAYMENTS
5.1. Method of Payment.
(a) The cash Benefits to which a Participant is entitled, as determined pursuant
to Article IV hereof, shall be paid monthly except as otherwise provided in this
Article V, and the Salary Continuation Period shall begin the first day of the
month following the month in which the Employment Termination Date occurs. If a
Participant becomes entitled to cash Benefits determined in accordance with
Section 1.18(b), the number of equal monthly payments for such Participant shall
be determined by dividing the applicable Salary Continuation Period by four and
rounding up to the nearest whole number. Pursuant to Treasury Regulation Section
1.409A-2(b)(2)(iii), for purposes of Treasury Regulation 1.409A-1(b)(4) and all
other provisions of the regulations promulgated under Code Section 409A, the
Participant’s right to the series of monthly payments hereunder at all times
shall be treated as a right to a series of separate payments. Payment shall be
made by mailing to the last address provided by the Participant to the Company,
or by direct deposit into a bank account designated by the Participant in
writing to the Company.
(b) Payment of any cash Benefits (that are deferred compensation for purposes of
Code Section 409A) to any Participant who is a specified employee under Section
409A of the Code shall be made as follows. Cash Benefits that are scheduled to
be paid for the period which begins on such Participant’s Employment Termination
Date and ends on the date six months from such Participant’s Employment
Termination Date, shall not be paid as scheduled, but shall be accumulated and
paid in a lump sum on the date six months after the Participant’s Employment
Termination Date. Simple interest will be paid on cash Benefits delayed
hereunder from the date such payments would have been made to the Participant
but for this subsection (b), to the date of actual payment, at the interest rate
equal to the prime rate of Citibank, N.A. as in effect from time to time after
such due date.
5.2. Conditions to Entitlement to Benefit. In order to be eligible to receive
full Benefits hereunder (other than Benefits pursuant to Section 1.18(a) or
Section 4.1), a Participant shall make himself/herself available to the Company
and cooperate in any reasonable manner (so as not to unreasonably interfere with
subsequent employment) in providing assistance to the Company after his or her
Employment Termination Date in conducting any matters which are pending at such
time, and, as provided in Section 3.3, shall execute a release and discharge of
the Company from any and all claims, demands or causes of action other than as
to amounts or benefits due to the Participant under any plan, program or
contract provided by, or entered into with, the Company. Such release and
discharge shall be in such form as is prescribed by the Committee and shall be
executed and delivered no later than the fiftieth (50th) day following the
Participant’s Employment Termination Date. In the event that a Participant does
not so execute and deliver such release, or in the event that the Participant
revokes such release, the Company shall cease payment of any Benefits (other
than Benefits pursuant to Section 1.18(a) or Section 4.1) and the Participant
shall repay any Benefits (other than Benefits pursuant to Section 1.18(a) or
Section 4.1) previously provided to him or her. In addition, no Benefits due
hereunder shall be paid to a Participant who is required by Company guidelines
to execute an agreement




--------------------------------------------------------------------------------

Exhibit 10.11

governing the assignment of patents or the disclosure of confidential
information unless an executed copy of such agreement is on file with the
Company.
5.3. Payments to Beneficiary(ies). Each Participant shall designate a
beneficiary(ies) to receive any Benefits due hereunder in the event of the
Participant’s death prior to the receipt of all such Benefits. Such beneficiary
designation shall be made in the manner, and at the time, prescribed by the
Committee in its sole discretion. In the absence of an effective beneficiary
designation hereunder, the Participant’s estate shall be deemed to be his or her
designated beneficiary.


ARTICLE VI
ADMINISTRATION
6.1. Appointment of the Committee. The Committee shall consist of three (3) or
more persons appointed by the Compensation Committee. Committee members may be,
but need not be, employees of the Company.
6.2. Tenure of the Committee. Committee members shall serve at the pleasure of
the Compensation Committee and may be discharged, with or without Cause, by the
Compensation Committee. Committee members may resign at any time on ten (10)
days’ written notice.
6.3. Authority and Duties. It shall be the duty of the Committee to determine
the eligibility of each Participant for Benefits under the Plan, to determine
the amount of Benefit to which each such Participant may be entitled, and to
determine the manner and time of payment of the Benefit consistent with the
provisions hereof. The Company shall make such payments as are certified to it
by the Committee to be due to Participants. The Committee shall have the full
power and authority to construe, interpret and administer the Plan, to correct
deficiencies therein, to supply omissions and to make factual determinations.
All decisions, actions and interpretations of the Committee shall be final,
binding and conclusive upon the parties.
6.4. Action by the Committee. A majority of the members of the Committee shall
constitute a quorum for the transaction of business at a meeting of the
Committee. Any action of the Committee may be taken upon the affirmative vote of
a majority of the members of the Committee at a meeting, or at the direction of
the Chairperson, without a meeting by mail, telegraph, telephone or electronic
communication device; provided that all of the members of the Committee are
informed of their right to vote on the matter before the Committee and of the
outcome of the vote thereon.
6.5. Officers of the Committee. The Compensation Committee shall designate one
of the members of the Committee to serve as Chairperson thereof. The
Compensation Committee shall also designate a person to serve as Secretary of
the Committee, which person may be, but need not be, a member of the Committee.
6.6. Compensation of the Committee. Members of the Committee shall receive no
compensation for their services as such. However, all reasonable expenses of the
Committee shall be paid or reimbursed by the Company upon proper documentation.
The Company shall indemnify members of the Committee against personal liability
for actions taken in good faith in the discharge of their respective duties as
members of the Committee and shall provide coverage to them under the Company’s
liability insurance program(s).
6.7. Records, Reporting and Disclosure. The Committee shall keep all individual
and group records relating to Participants and former Participants and all other
records necessary for the proper operation of the Plan. Such records shall be
made available to the Company and to each Participant for examination during




--------------------------------------------------------------------------------

Exhibit 10.11

business hours except that a Participant shall examine only such records as
pertain exclusively to the examining Participant and to the Plan. The Committee
shall prepare and shall file as required by law or regulation all reports,
forms, documents and other items required by ERISA, the Internal Revenue Code,
and every other relevant statute, each as amended, and all regulations
thereunder (except that the Company, as payor of the Benefits, shall prepare and
distribute to the proper recipients all forms relating to withholding of income
or wage taxes, Social Security taxes, and other amounts which may be similarly
reportable).
6.8. Actions of the Chief Executive Officer or the Board of Directors. Whenever
a determination is required of the Chief Executive Officer or the Board of
Directors under the Plan, such determination shall be made solely at the
discretion of the Chief Executive Officer or the Board of Directors, as
applicable.
6.9. Bonding. The Committee shall arrange any bonding that may be required by
law, but no amount in excess of the amount required by law (if any) shall be
required by the Plan.


ARTICLE VII
AMENDMENT AND TERMINATION
7.1. Amendment, Suspension and Termination. The Company, acting by or pursuant
to a resolution of the Board of Directors, or a committee thereof delegated such
responsibility, retains the right, at any time and from time to time, to amend,
suspend or terminate the Plan in whole or in part, for any reason, and without
either the consent of or the prior notification to any Participant. No such
amendment shall give the Company the right to recover any amount paid to a
Participant prior to the date of such amendment or to cause the cessation and
discontinuance of payments of Benefits to any person or persons under the Plan
already receiving Benefits.


ARTICLE VIII
DUTIES OF THE COMPANY
8.1. Records. The Company shall supply to the Committee all records and
information necessary to the performance of the Committee’s duties.
8.2. Payment. The Company shall make payments from its general assets to
Participants, and shall provide the Benefits described in Article IV hereof in
accordance with the terms of this Plan, as directed by the Committee.


ARTICLE IX
CLAIMS PROCEDURES
9.1. Application for Benefits. Benefits shall be paid by the Company following a
termination of employment that qualifies the Participant for Benefits. In the
event a Participant believes himself/herself eligible for Benefits under this
Plan and Benefit payments have not been initiated by the Company, the
Participant may apply for such Benefits by requesting payment of Benefits in
writing from the Company.
9.2. Appeals of Denied Claims for Benefits. In the event that any claim for
benefits is denied in whole or in part, the Participant (or beneficiary, if
applicable) whose claim has been so denied shall be notified




--------------------------------------------------------------------------------

Exhibit 10.11

of such denial in writing by the Committee, within ninety (90) days following
submission by the Participant (or beneficiary, if applicable) of such claim to
the Committee (unless the Committee determines that special circumstances
require an extension of time for processing the claim, in which case (i) the
Committee shall notify in writing the Participant of the extension, the reasons
therefor and the expected determination date and (ii) such extension shall not
exceed the amount permitted by applicable law or regulation). The notice
advising of the denial shall specify the reason or reasons for denial, make
specific reference to pertinent Plan provisions, describe any additional
material or information necessary for the claimant to perfect the claim
(explaining why such material or information is needed), and shall advise the
Participant of the procedure for the appeal of such denial. All appeals shall be
made by the following procedure:
(a) The Participant whose claim has been denied shall file with the Committee a
notice of desire to appeal the denial. Such notice shall be filed within sixty
(60) days of notification by the Committee of the claim denial, shall be made in
writing, and shall set forth all of the facts upon which the appeal is based.
Appeals not timely filed shall be barred.
(b) The Committee shall consider the merits of the claimant’s written
presentation, the merits of any facts or evidence in support of the denial of
benefits, and such other facts and circumstances as the Committee shall deem
relevant.
(c) The Committee shall render a determination upon the appealed claim, within
sixty (60) days of the Committee’s receipt of the Participant’s notice of appeal
(unless the Committee determines that special circumstances require an extension
of time for processing the claim, in which case (i) the Committee shall notify
in writing the Participant of the extension, the reasons therefor and the
expected determination date and (ii) such extension shall not exceed the amount
permitted by applicable law or regulation), which determination shall be
accompanied by a written statement as to the reasons therefor. The determination
so rendered shall be binding upon all parties and shall not be overturned unless
such determination was an abuse of discretion and/or violated the highest
applicable legal standard.
ARTICLE X
MISCELLANEOUS
10.1. Non-alienation of Benefits. None of the payments, benefits or rights of
any Participant shall be subject to any claim of any creditor, and, in
particular, to the fullest extent permitted by law, all such payments, benefits
and rights shall be free from attachment, garnishment, trustee’s process, or any
other legal or equitable process available to any creditor of such Participant.
No Participant shall have the right to alienate, anticipate, commute, pledge,
encumber or assign any of the benefits or payments which he/she may expect to
receive, contingently or otherwise, under this Plan.
10.2. No Contract of Employment. Neither the establishment of the Plan, nor any
modification thereof, nor the creation of any fund, trust or account, nor the
payment of any Benefits shall be construed as giving any Participant, or any
person whosoever, the right to be retained in the service of the Company, and
all Participants shall remain subject to discharge to the same extent as if the
Plan had never been adopted.
10.3. Severability of Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and this Plan shall be construed and enforced as if
such provisions had not been included.
10.4. Successors, Heirs, Assigns, and Personal Representatives. This Plan shall
be binding upon the heirs, executors, administrators, successors and assigns of
the parties, including each Participant, present and future. Unless the Chief
Executive Officer directs otherwise, the Company shall require any successor or




--------------------------------------------------------------------------------

Exhibit 10.11

successors (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, or a division thereof, to acknowledge expressly that this Agreement is
binding upon and enforceable against the Company in accordance with the terms
hereof, and to become jointly and severally obligated with the Company to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession or successions had
taken place.
10.5. Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.
10.6. Gender and Number. Except where otherwise clearly indicated by context,
the masculine and the neuter shall include the feminine and the neuter, the
singular shall include the plural, and vice-versa.
10.7. Unfunded Plan. The Plan shall not be funded. The Company may, but shall
not be required to, set aside or earmark an amount necessary to provide the
Benefits specified herein (including the establishment of trusts). In any event,
no Participant shall have any right to, or interest in, any assets of the
Company which may be applied by the Company to the payment of Benefits.
10.8. Payments to Incompetent Persons, Etc. Any Benefit payable to or for the
benefit of a minor, an incompetent person or other person incapable of
receipting therefor shall be deemed paid when paid to such person’s guardian or
to the party providing or reasonably appearing to provide for the care of such
person, and such payment shall fully discharge the Company, the Committee and
all other parties with respect thereto.
10.9. Lost Payees. A Benefit shall be deemed forfeited if the Committee is
unable to locate a Participant to whom a Benefit is due. Such Benefit shall be
reinstated if application is made by the Participant for the forfeited Benefit
while this Plan is in operation.
10.10. Controlling Law. This Plan shall be construed and enforced according to
the laws of the State of Delaware to the extent not preempted by Federal law.
10.11. Code Section 409A. This Plan is intended to comply with the requirements
of Code Section 409A or an exemption or exclusion therefrom and, with respect to
amounts that are subject to Code Section 409A, shall in all respects be
administered in accordance with Code Section 409A. Each payment under this Plan
shall be treated as a separate payment for purposes of Code Section 409A. In no
event may a Participant, directly or indirectly, designate the calendar year of
any payment to be made under this Agreement. Notwithstanding anything to the
contrary in this Plan, all reimbursements and in-kind benefits provided under
this Plan shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, where applicable, the requirement that:
(a) any reimbursement is for expenses incurred during the Participant’s lifetime
(or during a shorter period of time specified in this Plan);
(b) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year,
except, if such benefits consist of the reimbursement of expenses referred to in
Section 105(b) of the Code, a maximum, if provided under the terms of the plan
providing such medical benefit, may be imposed on the amount of such
reimbursements over some or all of the period in which such benefit is to be
provided to the Participant as described in Treasury Regulation Section
1.409A-3(i)(iv)(B);




--------------------------------------------------------------------------------

Exhibit 10.11

(c) the reimbursement of an eligible expense will be made no later than the last
day of the calendar year following the year in which the expense is incurred,
provided that the Participant shall have submitted an invoice for such fees and
expenses at least ten (10) days before the end of the calendar year next
following the calendar year in which such fees and expenses were incurred; and
(d) the right to reimbursement or in-kind benefits is not subject to liquidation
or exchange for another benefit.










